Citation Nr: 9903540	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-2 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety disorder with depressive features, (formerly anxiety 
reaction with conversion features manifested by 
somatization), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating action of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in July 1993 and the RO issued a 
statement of the case (SOC) in September 1993.  The veteran's 
substantive appeal was received later that same month.  

In January 1994, the veteran appeared and presented testimony 
at a personal hearing before personnel at the RO.  A 
transcript of that hearing is associated with the claims 
folder. 

The Board remanded the case in October 1996 for further 
development.

In the October 1996 remand, the Board noted that the issue of 
entitlement to a total rating based on unemployability due to 
the veteran's service-connected psychiatric disability had 
been raised and the RO was instructed to consider that claim.  
In an August 1998 rating decision, the RO denied that claim.  
Although that issue has not been perfected for appeal, the 
Board finds that it becomes moot in light of the action taken 
below.


FINDING OF FACT

The veteran's service-connected nervous disorder causes him 
to be virtually isolated in his community.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service-connected anxiety disorder with depressive 
features, (formerly anxiety reaction with conversion features 
manifested by somatization), have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Private treatment records for the period 1988 to 1992, which 
were received in 1992, show continuing family, psychiatric 
and physical problems.

A VA examination in April 1992 showed that the veteran was 
separated from his wife and that he was retired on disability 
from his employment as a teacher in the Boston  school system  
He indicated that he was forced out of his employment and had 
attempted to obtain another job but was not successful.  He 
was depressed and had thought of suicide but had made no 
attempt.  The diagnosis was generalized anxiety disorder with 
somatization and depressive features.

In a November 1993 statement, the veteran's treating 
psychiatrist stated that, despite strong efforts on the part 
of the veteran, he was unable to regain his ability to be 
gainfully employed, as a result of his psychiatric disorder 
and personal difficulties

The veteran appeared at a personal hearing at the RO in 
January 1994 and testified that he was unable to maintain any 
type of gainful employment due to the severity of the 
symptomatology related to his psychiatric disability.

At a VA examination in February 1994 the veteran related that 
he lived with his sister and of his three children only the 
oldest made any contact with him.  The examiner diagnosed 
generalized anxiety disorder with depressed mood.

Additional private treatment records were received which 
shoed continuing treatment.

When the Board initially reviewed the veteran's appeal in 
October 1996, it was noted that additional development, to 
include a VA psychiatric examination, was required prior to 
appellate disposition.  

In a November 1996 statement, the veteran's treating 
psychiatrist reported that the veteran suffered from a 
combination of nervous and gastrointestinal disorders, which 
have caused substantial subjective distress and interfered 
with vocational function.  The psychiatrist noted that the 
veteran's "vocational capacity" was limited by anxiety, 
discouragement and chronic gastrointestinal symptoms. 

The veteran presented to a VA examination in February 1997 at 
which time his history was reviewed.  The examiner noted that 
the seventy year old veteran had retired as a music teacher 
four years prior because he recognized that he did not have 
good relationships with his peers and supervisors. The 
veteran had been divorced in later life and now lived alone.  
He had no interactions, even with neighbors or children.  He 
was presently receiving psychiatric treatment; however, the 
medications were difficult to manage.  The veteran's 
existence was characterized as essentially isolated and 
embittered, such that he would not reach out to others and 
would not respond when others reached out to him.

The examiner commented that the veteran was unable to adapt 
to stress, especially with regard to interacting with people 
in normal, daily events.  He was noted to be so reluctant to 
place himself in any difficulty socially, that he did not 
even know his neighbors and would not talk to his children.  

The specific manifestations of his nervous disorder were 
noted to be motor tension, autonomic hyperarousal and 
vigilance and scanning consistent with generalized anxiety 
disorder.  In his "intense" social isolation, the veteran 
was very lonely and depressed.  Regarding motor tension, the 
veteran described himself as "always tense inside;" 
becoming more so in any sort of minor social stressor at 
which time his autonomic hyperarousal got out of control.  He 
reported that he slept only intermittently.

The examiner observed that the veteran had considerable 
industrial impairment and severe social impairment.  The 
veteran was considered employable; however, it was noted that 
his long standing personal irritability made it such that it 
was unlikely that he could function in the high level type of 
job he had before.  Because his social impairment was 
considered "by far more" incapacitating, he was considered 
capable of only some employment which would involve minimal 
interpersonal interactions.  The examiner noted that the 
veteran was an intelligent man, but it was within the realm 
of the interpersonal interaction that the veteran could not 
be efficient.  His symptoms were noted to be expressed in 
terms of somatization and had been for the past fifty years.  

The diagnosis was that of generalized anxiety disorder with 
depressive disorders.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, which was 
interpreted as showing moderate symptoms (constant tension 
with somatic manifestations), moderate occupational 
difficulty and severe interpersonal impairment (no friends, 
alienated from family).

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Veterans Appeals (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

The veteran's service-connected anxiety disorder is currently 
rated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).  Earlier 
evaluations had considered the provisions of 38 C.F.R. § 
4.132, Diagnostic Code 9400 (1995); however, those provisions 
were changed, effective on November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered both sets of rating criteria in 
making its decision and the Board will consider both the old 
and new rating criteria and apply that criteria which is more 
favorable to the veteran. 

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected anxiety reaction  is based on the 
degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or when there is totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 including Diagnostic Code 9400 
(1996).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria for the 100 percent in 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996) is a separate and 
independent basis for an award of a total disability rating.  
As such, the Board finds that evaluating the veteran's 
condition under the old criteria is more favorable and that 
the clinical evidence supports the assignment of a 100 
percent evaluation.

The evidence throughout the appeal period, especially the 
report of the November 1997 VA psychiatric examination, 
establishes that the veteran's social and interpersonal 
impairment is severe.  The veteran's existence was described 
as essentially isolated and embittered; he did not know his 
neighbors and would not talk to his own children.  The record 
establishes that his service -connected psychiatric disorder 
has resulted in his virtual isolation in the community.  
Hence, a 100 percent rating is for application.  See Johnson.




ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

